                                                         '
                      JN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 5:19-MJ- 2255 -D



                                            )
JN RE: NO ENTRY TO COURTHOUSE )                                ORDER
       MR. TELVIN BURNETT     )
                                            )


       On October 17, 2019, Mr. Telvin Burnett was observed being disruptive during trial

proceedings. Mr. Telvin Bumettis prohibited from entering the Terry Sanford Federal Building and
                                                                ..
Courthouse, 310 New Bern Avenue, Raleigh, North Carolina 27601, for the duration of the trial of

United States v. Demetrice R. Devine. et al., No. 5:16-CR-12 (E.D.N.C.)

       SO ORDERED. This J..8. day of October 2019.



                                                       tf1m    Do,1Q...j
                                                       O[SC. DEVER ill
                                                                             .

                                                       United States District Judge
